          Case 3:18-cv-00406-CWR-LGI Document 78 Filed 04/19/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

JOSEPH GIUFFRIA                                                                                     PLAINTIFF

V.                                                                   CAUSE NO. 3:18-CV-406-CWR-LGI

PENNSYLVANIA MANUFACTURERS                                                                      DEFENDANTS
INDEMNITY COMPANY; GALLAGHER
BASSETT SERVICES, INC.

                                                      ORDER

           Before the Court are the defendants’ cross-motions for summary judgment. Docket Nos.

66 & 68. On review, PMIC’s motion will be granted and Gallagher Bassett’s motion will be

denied.

I.         Factual and Procedural History

           Joseph Giuffria commenced this suit against Pennsylvania Manufacturers Indemnity

Company (PMIC) and Gallagher Bassett Services, Inc. He claimed that the companies had

denied his workers’ compensation claim in bad faith.

           PMIC and Gallagher Bassett have a written contract. In it, they agreed to mutually

indemnify each other from losses or exposure arising from one party’s willful or negligent acts.

The contract is governed by Pennsylvania law.

           Upon receiving Giuffria’s lawsuit, Gallagher Bassett hired the Bradley Arant law firm to

defend itself and PMIC. But during the litigation it became clear that Giuffria was claiming bad

faith of both Gallagher Bassett and PMIC. Apparently, Giuffria thought PMIC had terminated

certain prescriptions without cause.1




1
    Gallagher Bassett and PMIC continue to dispute which of them terminated the prescriptions without cause.
         Case 3:18-cv-00406-CWR-LGI Document 78 Filed 04/19/21 Page 2 of 5




         PMIC became worried that it had exposure to Giuffria’s suit. It hired the McCraney

Montagnet law firm to defend its own interests. Through this new counsel, PMIC asked

Gallagher Bassett whether Gallagher Bassett was still providing a defense and indemnity.

         The answer was “yes and no.” Yes, Gallagher Bassett was still paying Bradley Arant to

defend itself and PMIC in the bad faith litigation. That would continue. But no, Gallagher

Bassett would not indemnify PMIC for a decision PMIC itself made about terminating

medication. It cited the mutual indemnification clause.

         PMIC did not like that uncertainty. It directed the McCraney Montagnet firm to continue

to represent PMIC’s interests.

         The Giuffria case eventually settled. Gallagher Bassett asked PMIC to contribute to the

settlement, but PMIC declined. Gallagher Bassett paid the entire amount.

         PMIC’s law firm, McCraney Montagnet, then sent Gallagher Bassett a ~$43,000 bill for

services rendered. Gallagher Bassett declined to pay. PMIC’s breach of contract cross-claim

followed.

         The parties characterize their dispute very differently. Gallagher Bassett says it’s a simple

contractual indemnification issue governed by Pennsylvania law: because the contract doesn’t

require indemnification of PMIC’s exposure caused by PMIC’s own medication-termination

decision, and in fact doesn’t provide for indemnification of attorney’s fees at all, Gallagher

Bassett is entitled to summary judgment. To PMIC, however, the case presents a conflict-of-

interest issue arising under Mississippi law: as soon as Gallagher Bassett reserved the right to not

indemnify PMIC, it says, PMIC was entitled to hire separate, independent counsel at Gallagher

Bassett’s expense. See Moeller v. Am. Guar. & Liab. Ins. Co., 707 So. 2d 1062, 1064 (Miss.

1996).



                                                   2
       Case 3:18-cv-00406-CWR-LGI Document 78 Filed 04/19/21 Page 3 of 5




II.     Discussion

        With the summary-judgment standard well-known, the Court will move directly into the

legal analysis.

        On review, the Court is unable to discern a breach of the parties’ written contract. The

record shows that Gallagher Bassett performed its obligations under the contract by settling

Giuffria’s claim in full. (It may believe that it “over-performed” on the contract by paying for

losses allegedly caused by PMIC’s own negligence, but that is neither here nor there.) In

addition, the contract’s indemnification provision does not contemplate responsibility for

attorney’s fees. It follows that PMIC cannot recover the money it spent on lawyers by pointing to

the parties’ contract.

        The more difficult question is whether PMIC can get its fees paid on an extra-contractual

basis, applying the principles arising from the Mississippi Supreme Court’s Moeller decision.

Moeller sets forth the following:

        The liability insurance company has an absolute duty to defend a complaint which
        contains allegations covered by the language of the policy; it clearly has no duty
        to defend a claim outside the coverage of the policy. What about the special
        situation where the allegations of the complaint are covered by the liability policy,
        but the facts are such that it may very well develop at trial that the conduct of the
        insured was not covered by the policy? . . . Unquestionably, the insurance carrier
        has a right to offer the insured a defense, while at the same time reserving the
        right to deny coverage in event a judgment is rendered against the insured.

        When defending under a reservation of rights, however, a special obligation is
        placed upon the insurance carrier. While this Court has not been called upon to
        address this issue, other jurisdictions have generally held that in such a situation,
        not only must the insured be given the opportunity to select his own counsel to
        defend the claim, the carrier must also pay the legal fees reasonably incurred in
        the defense.

707 So. 2d at 1069 (citations omitted). The court added that defense “counsel must be careful at

the time he is asked to represent the insurance carrier and the insured, and if there is any reason



                                                 3
       Case 3:18-cv-00406-CWR-LGI Document 78 Filed 04/19/21 Page 4 of 5




indicating a possible conflict of interest at the time of his employment, he should under no

circumstances undertake to represent them both.” Id. at 1070.

        Gallagher Bassett argues that Moeller doesn’t apply because the contract is governed by

Pennsylvania law. In a similar conflict, however, the Fifth Circuit ruled that Mississippi law

trumps the choice of law provision in the parties’ contract. See Hartford Underwriters Ins. Co. v.

Found. Health Servs. Inc., 524 F.3d 588, 597-99 (5th Cir. 2008). In addition, PMIC has presented

a good argument that Pennsylvania law has similar, perhaps even broader anti-conflict of interest

requirements. See Transportation Ins. Co. v. Motorists Mut. Ins. Co., No. 3:14-CV-1438, 2017

WL 75580, at *3 (M.D. Pa. Jan. 9, 2017) (collecting cases).

        Gallagher Bassett then contends that the Moeller principle doesn’t apply because this

isn’t an insurance case. But see Krueger Assocs., Inc. v. ADT Sec. Sys., No. CIV.A. 93-1040,

1994 WL 709380, at *5 (E.D. Pa. Dec. 20, 1994) (“While this is not an insurance case per

se, this concept is appropriate in the matter at hand.”). Perhaps its best argument is that none of

the Moeller cases had mutual indemnification provisions like the one found in the parties’

contract. The problem is that the structural principles motivating Moeller—“to enforce

[Mississippi’s] conflict of interest rules in litigation in order to protect parties and the judicial

process”—are directly applicable here despite the mutual indemnification provision. Hartford,

524 F.3d at 599.

        As PMIC’s brief explains, “Bradley Arant could not take a position adverse to

Gallagher,” and “Gallagher would benefit from a determination that Giuffria’s losses were

caused solely by” PMIC. Docket No. 69 at 4. The unavoidable risk was that Bradley Arant

“might conduct the defense in such a manner” that favored assessing the prescription-termination




                                                    4
       Case 3:18-cv-00406-CWR-LGI Document 78 Filed 04/19/21 Page 5 of 5




damages (or other losses) against PMIC, rather than Gallagher Bassett. Moeller, 707 So. 2d at

1069. A later claim for contribution from Gallagher Bassett would have been unfair.

       Finally, Gallagher Bassett argues that PMIC should have waited until an “actual conflict”

arose before hiring separate counsel. Docket No. 72 at 10. It has not pointed to authority

supporting that proposition. A leading treatise indicates that at the moment Gallagher Bassett

continued to reserve its rights, see Docket No. 68-4 at 2, PMIC was justified in hiring private

counsel to protect itself from a conflicted process. See Jackson et al., 5 Encyclopedia of Miss.

Law § 40:67 (2d ed. Mar. 2017).

       This is a difficult case. Despite all of the above, Gallagher Bassett has a compelling

argument that PMIC’s decision to hire separate counsel was entirely gratuitous, given its lack of

liability at the end of the case. The undersigned respectfully disagrees, believing that the risk had

to be measured from the reservation of rights, but reasonable jurists on the appellate bench very

well might see it differently. As it does in all cases, therefore, the Court encourages the parties to

continue to talk and see whether they can resolve this dispute, and the modest sum at its heart,

without further litigation.

III.   Conclusion

       PMIC’s motion is granted. Gallagher Bassett’s motion is denied. A separate Final

Judgment shall issue this day.

       SO ORDERED, this the 19th day of April, 2021.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                  5
